office_of_chief_counsel internal_revenue_service memorandum number release date cc fip b02 bjaudet postf-113135-19 uilc date date to associate area_counsel - boston cc lb_i bos attn frances kelly senior attorney large business international from rebecca l baxter senior technician reviewer cc fip b04 financial institutions products subject election to apply updated afir this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend ------------------------------------------------------------------- ------- ------- ------- taxpayer -------------------------------------------------------------- parent year year year amount ------------------- amount ---------------------- amount ---------------------- issues may taxpayer use amended year year and year returns amended returns to make an election under former1 sec_807 of the internal_revenue_code to unless otherwise noted or clear from the context internal_revenue_code references in this memorandum refer to code sections as they existed prior to the enactment of an act to provide postf-113135-19 recompute the applicable_federal_interest_rate afir every five years for life_insurance contracts issued during taxable years beginning after date contracts may taxpayer use an original return to make an election under sec_807 to recompute the afir every five years for contracts conclusions the doctrine_of_election precludes taxpayer from making sec_807 elections on amended returns taxpayer’s sec_807 election on its originally filed return is valid for contracts issued in however the election has no effect on taxpayer’s reserves for any taxable_year because for contracts issued in the interest rates computed under sec_807 and d a ii computed as interest rate a and interest rate b in the table below were equal and the recomputation under sec_807 does not apply after date the doctrine_of_election also precludes taxpayer from making a sec_807 election on its originally filed return with respect to contracts issued five or more years prior to permitting taxpayer to make the sec_807 election on amended returns or an original return with respect to contracts issued five or more years before would allow taxpayer to benefit from the use of hindsight to claim additional deductions for increases in reserves due to decreases in the afir while not having to bear any risk of increases in the afir in future years due to a change in law further permitting taxpayer to make the sec_807 elections for contracts issued five or more years prior to would impose an undue administrative burden on the commissioner would promote inconsistent accounting practice among taxpayers and would hinder the provision of an equitable and fair tax system by treating similarly situated taxpayers dissimilarly therefore taxpayer may not apply sec_807 to compute reserves with respect to contracts issued five or more years prior to facts taxpayer is an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis parent is the common parent of taxpayer certain members of taxpayer are life_insurance_companies subject_to tax under sec_801 life members parent on taxpayer’s originally filed year year and year returns computed life_insurance_reserves for life members for contracts in accordance with sec_807 using the greater of the afir or the prevailing state assumed for reconciliation pursuant to titles ii and v of the concurrent resolution on the budget for fiscal_year p l the act postf-113135-19 interest rate as defined in sec_807 psair for the calendar_year in which each contract was issued interest rate a in parent filed amended returns for taxpayer on which parent purported to make sec_807 elections to recompute reserves for life members for contracts using the greater of the afir applicable to the first year of the current recomputation period defined in sec_807 for each contract or the psair applicable to the calendar_year in which each contract was issued interest rate b as a result of these purported sec_807 elections taxpayer took into account on amended returns the difference between the life_insurance_reserves computed using interest rate a and the life_insurance_reserves computed using interest rate b specifically taxpayer claimed increased life_insurance_reserves of amount amount and amount for year year and year respectively these increases in life_insurance_reserves were reported as negative adjustments to taxpayer’s consolidated_taxable_income see sec_807 and sec_1_1502-47 additionally parent attached to taxpayer’s originally filed return a purported protective_election under sec_807 for contracts to be operative in case its elections on amended returns were considered invalid the following table shows for a given contract_year relevant figures and deadlines for making the sec_807 election including interest rate a the proper tax_year to make the sec_807 election the first year of the current recomputation period interest rate b and the current recomputation period benefit from making the sec_807 election for the taxable years contract_year afir for contract_year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure psair for contract_year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest rate a dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure tax_year return on which sec_807 election could have been made year of current recomputation period afir for year of current recomputation period if election made in proper year dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest rate b dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure current recomputation period rate reduction if election made in proper year none none none postf-113135-19 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure none none none law sec_801 imposes a tax on the life_insurance_company_taxable_income of every life_insurance_company sec_801 defines life_insurance_company_taxable_income to mean life_insurance_gross_income reduced by life_insurance_deductions under sec_803 life_insurance_gross_income includes a net decrease in reserves as required by sec_807 under sec_804 and sec_805 life_insurance_deductions include a deduction for a net increase in reserves as required by sec_807 sec_807 provides generally that any decrease during the taxable_year of items described in sec_807 is included in gross_income under sec_803 sec_807 provides generally that any increase during the taxable_year of items described in sec_807 are taken into account as a deduction under sec_805 the items described in sec_807 include life_insurance_reserves for taxable years beginning after date and before date sec_807 provides that the interest rate used in the computation of life_insurance_reserves is the greater of i the afir or ii the psair sec_807 defines the afir as the interest rate prescribed under sec_846 for the calendar_year in which a contract is issued however a taxpayer may elect under sec_807 to recompute every five years the afir to be used in the computation of life_insurance_reserves sec_807 provides i in general in computing the amount of the reserve with respect to any contract to which an election under this clause applies for periods during any recomputation period the afir shall be the annual rate determined by the secretary under sec_846 for the 1st year of such period section a of the act amended sec_807 for years beginning after date for years beginning after date new sec_807 provides that the amount of the reserve determined under this paragraph with respect to any contract shall be determined by using the tax_reserve_method applicable to such contract sections c and of the act provide that for the first taxable_year beginning after date the difference in the amount of the reserve with respect to any contract at the end of the preceding_taxable_year and the amount of the reserve determined as if the amendments made by section of the act had applied for that year is taken into account for each of the eight taxable years following that preceding year one-eighth per year h_r rep no pincite conf_rep additionally section b of the act lowered the corporate tax_rate to percent of taxable_income postf-113135-19 no change in the afir shall be made under the preceding sentence unless such change would equal or exceed of percentage_point ii recomputation period for purposes of subclause i the term recomputation period means with respect to any contract the calendar_year period beginning with the 5th calendar_year beginning after the calendar_year in which the contract was issued and each subsequent calendar_year period iii election an election under this clause shall apply to all contracts issued during the calendar_year for which the election was made or during any subsequent calendar_year unless such election is revoked with the consent of the secretary sec_807 provides that the 10-year spread that applies under sec_807 to adjustments resulting from changes in the basis of calculating reserves does not apply to any adjustment required as a result of the use of a recomputed afir the legislative_history to the sec_807 election explains how the election is to be applied in general under the provision the interest rate to be applied in determining the amount of the life_insurance_reserves for any contract is the greater of the afir or the psair for the calendar_year in which contract is issued under the election this rate continues to be applied in the succeeding years after the year the contract is issued for the 5th through 9th year after the contract is issued the rate to be applied in determining reserves for such years but not for any prior years with respect to the contract is the greater of the afir for such 5th year or the psair for the calendar_year in which the contract was issued thus the rate for determining life_insurance_reserves with respect to any contract cannot be lower than the psair for the calendar_year in which the contract was issued h_r rep no pincite conf_rep the doctrine_of_election binds a taxpayer to an initial choice on a return if the taxpayer had the right to choose one or more alternatives or inconsistent rights and if nothing suggests that congress intended to allow the taxpayer to change the initial choice after the return filing deadline 304_us_191 concluding taxpayer made a binding election regarding timing of income_recognition by reporting the income from the transactions in question on its return according to a particular method the doctrine_of_election as it applies to federal tax law consists of two elements a free choice between two or more alternatives and an overt act by the taxpayer communicating the choice to the commissioner that is a manifestation postf-113135-19 of choice 83_tc_255 a taxpayer may overtly communicate its elective choice to the commissioner by computing taxable_income on a return in a manner consistent with the elective choice see grynberg t c pincite 26_tc_1027 courts have articulated several rationales supporting the general principle that elections are considered binding including preventing administrative burdens and inconvenience in administering the tax laws particularly if the new method requires a recalculation of tax_liability for several years or for other taxpayers protecting against loss of revenues by preventing taxpayers from using the benefit of hindsight to choose the most advantageous method of reporting promoting consistent accounting practice foreclosing adjustments based on hindsight thereby securing uniformity in the collection of revenue and providing an equitable and fair tax system by treating similarly situated taxpayers consistently see 311_us_55 346_f2d_1016 9th cir 64_tc_314 36_bta_899 analysis the code regulations and legislative_history do not provide explicit procedures for making a sec_807 election in the absence of an explicit deadline the appropriate time to make an election is when a taxpayer is first faced with the necessity of making the election or choice in computing taxable_income on a return see bayley v commissioner 35_tc_288 concluding that deferral election made after the service determined gain was includible in income was timely acq 1961_2_cb_4 as indicated by the legislative_history a life_insurance_company that makes a sec_807 election must use the greater of the afir for the fifth year after the year the contract is issued or the psair for the year in which the contract is issued in determining its reserves for the fifth through ninth year after the contract is issued thus taxpayer must have made the sec_807 election no later than on its original return for the fifth year after the year a contract was issued because the fifth year is the first time when taxpayer is faced with the necessity of choosing whether to continue to determine its life_insurance_reserves using the greater of the afir or the psair for the year the contract was issued under sec_807 or to make a sec_807 election to recompute the afir every five years with respect to contracts issued for the calendar_year for which the election is made and subsequent calendar years taxpayer overtly communicated its free choice between these two alternatives to the commissioner by computing its reserves and its taxable_income under sec_807 on its returns for the fifth year after each contract was issued for all taxable years prior to and for all contracts issued before see grynberg t c pincite taxpayer cannot reverse that choice for any contracts issued before by filing amended returns the tax years for which are each subsequent to the fifth year after contracts were issued taxpayer also cannot reverse that choice for any contracts issued before on an original return for postf-113135-19 moreover all of the rationales underlying the doctrine_of_election support the application of the doctrine to the sec_807 election in this case allowing taxpayer to make a sec_807 election subsequent to the fifth year return deadline would invite accounting distortions leading to a loss of revenues for years beginning after date the afir and psair are no longer used in determining life_insurance_reserves and the act lowered tax_rates for post-2017 years see sec_807 see also sec_11 thus after the passage of the act taxpayer would have been able to determine that had it made a timely sec_807 election for any contracts issued in and and prior years it would have been entitled to an increased level of aggregate sec_807 deductions across all relevant pre-act years which would have offset income taxable at higher pre-act rates however taxpayer was unable to benefit from the increased sec_807 deductions in years prior to the passage of the act because it had not made a sec_807 election thus taxpayer seeks to make the sec_807 election for contracts on amended returns and an original return in order to claim the difference between the opening reserve with and without the election as a deduction on the amended returns or original return in turn by claiming the increased deductions on the amended returns or original return taxpayer ensures that the countervailing increased taxable_income stemming from the subsequent reduction in reserves would be recognized in post-act years subject_to lower rates the doctrine_of_election forecloses this attempt to obtain through an untimely sec_807 election both the benefit of additional deductions for increases in reserves due to decreases in the afir without bearing any risk of increases in the afir in future years due to a change in law and the benefit of paying tax at a reduced_rate on the offsetting future income resulting from the repeal of sec_807 allowing taxpayer to make sec_807 elections more than five years after the year in which a contract is issued would also lead to the disparate treatment of similarly situated life_insurance_companies and create undue administrative inconvenience for the commissioner a life_insurance_company that made a timely sec_807 election took on the risk that the afir might increase in a future recomputation period which reduces reserves and increases taxable_income in exchange for the reward resulting from an afir decrease which increases reserves and reduces taxable_income under sec_807 the life_insurance_company could not opt_out of this risk reward tradeoff without the commissioner’s consent allowing taxpayer to make an sec_807 election for pre-2012 contracts following the passage of the act would allow taxpayer to attain the now-certain benefit without taking on any of the risk that those life_insurance_companies that made a timely election bore in effect rendering the sec_807 consent requirement superfluous and unfairly rewarding the use of hindsight additionally allowing taxpayer’s sec_807 election would invite a flood of amended returns unfairly increasing the commissioner’s administrative burden and in the case of amended returns requiring a recalculation of tax_liability based on items from tax years more than five years prior postf-113135-19 moreover we note that in revrul_94_74 1994_2_cb_157 situation the taxpayer was required on examination to change its basis of computing sec_807 reserves for certain life_insurance contracts from using the same interest rates as the taxpayer used to compute statutory_reserves for state regulatory reporting purposes to using the higher of the afir or psair in effect for the year the contracts were issued the service ruled that the change in the manner of computing reserves was treated as a change in basis under sec_807 even though the recomputation was made on an involuntary basis taxpayer may claim3 that revrul_94_74 stands for the proposition that a taxpayer may without being subject_to the doctrine_of_election change the interest rate used to compute reserves in any post-issuance year revrul_94_74 is distinguishable from this case because the doctrine_of_election applies to taxpayers only that is the doctrine would not foreclose the service from requiring a taxpayer to change from an improper method of computing reserves to a proper one moreover in this case taxpayer is not attempting to move from an improper method to a proper method for all of these reasons once taxpayer chose on its original return for the fifth year after the year in which a contract was issued to continue to compute its reserves under sec_807 the doctrine_of_election applies to prevent taxpayer from changing its election with respect to the contract either on an amended_return for that fifth year or on a subsequent year original or amended_return taxpayer’s sec_807 election on its originally filed return is valid for contracts issued less than five years prior to however the election has no effect on taxpayer’s reserves because interest rate a and interest rate b were equal for the first recomputation period for contracts issued in and the recomputation under sec_807 does not apply after date this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please contact bernard audet of this office at if you have any further questions taxpayer has not raised revrul_94_74 but may in the future
